DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    Claims 21-37 are pending.

Applicant’s Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office action.
Applicant’s filing of a proper terminal disclaimer on 3/4/2021 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous Office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office action.

Allowable Subject Matter


9.    The following is an examiner’s statement of reasons for allowance:

Claim 31, inter alia, “the first access node is mapped to the virtual access node, and each port of the first access node corresponds to a virtual port of the virtual access node; transmit a request that comprises an identification of the virtual access node to a configuration server; receive configuration information related to the first access node from the configuration server.”

11.    The closest prior arts made of record are:
i)	Peng et al. (CN 103024611 A cited in the previous Office action and hereinafter referred to as Peng) which discloses establishing a virtual optical network unit (ONU) corresponding to a real ONU by an optical line terminal (OLT) (pg. 2 under summary of invention section, pg. 4 lines 38-44 and 50-52 under embodiment section, pg. 8 lines 23-27, and Abstract of Peng).
ii)	Kim et al. (U.S. Pub. No. 2014/0214922 cited in the IDS filed 12/31/2019 and hereinafter referred to as Kim) which discloses if a virtual machine is not present, generating a new virtual machine (see paragraph [0073] of Kim).

12.    While the prior art does show establishing virtual nodes and retrieving configuration information, the prior art is not considered to disclose the combination of 

Claims 21 and 26, although different, further recite similar limitations to claim 31. Therefore, claims 21 and 26 are considered to be allowable for similar reasons to claim 31.

14.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

15.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gray et al. (U.S. Pub. No. 2014/0122674) – cited for teaching retrieving configuration information for a device upon connection to a network – paragraph [0022]
Bakke et al. (U.S. Patent No. 8,639,783) - cited for teaching mapping port information to virtual interfaces – claim 1
Tai (U.S. Pub. No. 2015/0049636) – cited for teaching mapping configuration information from a physical to a virtual network – Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THADDEUS J PLECHA/Examiner, Art Unit 2438